NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                        MOTION AND, IF FILED, DETERMINED

                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT

In the Interest of J.M., a child.                )
                                                 )
                                                 )
J.M. and T.B.,                                   )
                                                 )
               Petitioners,                      )
                                                 )
v.                                               )      Case No. 2D19-1824
                                                 )
DEPARTMENT OF CHILDREN AND                       )
FAMILIES and GUARDIAN AD LITEM                   )
PROGRAM,                                         )
                                                 )
               Respondents.                      )
                                                 )

Opinion filed July 12, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Lisa D.
Campbell, Judge.

Brooke Elvington, Fort Lauderdale, for
Appellant.

Ashley Moody, Attorney General and Mary
Soorus, Assistant Attorney General, for
Appellee Department of Children and
Families.

Thomasina F. Moore, Statewide Director of
Appeals and Joanna Summers Brunell,
Senior Attorney, for Appellee Guardian ad
Litem Program.

PER CURIAM.


               Denied.
NORTHCUTT, LUCAS, and ATKINSON, JJ., Concur.




                                  -2-